Citation Nr: 1440461	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased disability rating for a service-connected left knee strain, currently evaluated 20 percent disabling for limitation of motion, with a separate 20 percent rating for internal derangement.

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1996 to February 1997. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's increased rating claim for a left knee strain, his claim for a temporary total evaluation based on surgical treatment requiring convalescence, and his claim for TDIU. The Veteran disagreed with the RO's determinations, and perfected an appeal as to all three issues.  During the course of this appeal, the Veteran was granted a temporary total rating, therefore, this issue is no longer before the Board.  Further, he was granted a separate 20 percent evaluation for internal derangement from August 1, 2009, the day following the expiry of his temporary total evaluation, and earlier than the date of receipt of the Veteran's claim.  Therefore, the remaining issues in appellate status are as noted above.

The Board also notes that this claim was remanded for further development in August 2011, specifically, for the scheduling of a hearing at the local RO before a local decision review officer.  The hearing was held in December 2012, and these claims now return before the Board.


FINDINGS OF FACT

1. The Veteran's left knee disability currently consists of pain, tenderness, significant limitation of motion, and subjective feelings of instability.

2.  The weight of the evidence is against findings of severe recurrent subluxation or lateral instability, flexion to 15 degrees or less, or extension to 10 degrees or more.  

3. In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal was requested, as to the issue of entitlement to a total rating based on individual unemployability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for limitation of motion of the left knee, with a separate 20 percent evaluation for internal derangement, for the Veteran's service connected left knee disability, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2013).

2. The criteria for withdrawal of the appeal of the issue of entitlement to a total rating based on individual unemployability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in August 2011 for further development, specifically for a hearing before a decision review officer.  This hearing was held in December 2012, and the claim for increased rating for a left knee disability was readjudicated in a March 2013 SSOC.  Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in September 2009, August 2010, and August 2011 as well as the prior August 2011 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121. The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations, including in October 2009, July 2010, and November 2013.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Entitlement to an increased evaluation for the Veteran's left knee

The Veteran contends that an increased rating is warranted for his service connected left knee disability, which is currently evaluated as 20 percent disabling for limitation of motion, with a separate 20 percent evaluation for internal derangement of the left knee.  For the following reasons, the Board will deny the Veteran's claim for an increased rating.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee and the hip are both considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.


The Board has evaluated the Veteran's service connected left knee disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. Id. Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2012).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998). In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376  (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

      Analysis 

As noted above, the Veteran is currently in receipt of a 20 percent rating for his left knee disability under Diagnostic 5260, for limitation of flexion, with a separate 20 percent evaluation under Diagnostic Code 5257, for internal derangement.  To warrant higher evaluations then, the Veteran would have to be found to have either 
severe knee impairment with recurrent subluxation or lateral instability, to warrant a 30 percent evaluation under Diagnostic Code 5257, flexion limited to 15 degrees, such that a 30 percent evaluation would be warranted under Diagnostic Code 5260, and or limitation of extension to 10 degrees or more for a separate rating under Diagnostic Code 5261.  The Board simply does not find that criteria have been met.

Reviewing the evidence of record, the Veteran first had a VA examination in this case in October 2009.  At that time, the Veteran reported problems with instability, giving way, pain, stiffness, weakness, and incoordination of the left knee.  The Veteran reported problems with swelling and tenderness.  He noted severe daily flare ups that lasted for hours.  The Veteran reported that he was unable to stand for more than a few minutes and was unable to walk more than a few yards.  He always uses a brace on his knee.

On examination, the Veteran was noted to have an antalgic gait.   Examination showed crepitus, tenderness, pain at rest and guarding of movement.  There was no finding of instability on examination.  The Veteran's left knee had normal extension, and flexion to 100 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations of motion after repetition of range of motion testing.  MRI of the left knee showed questionable collateral ligament instability, but with most ligaments clearly intact.  X-rays of the Veteran's left knee showed no significant degenerative changes.  The Veteran was diagnosed with left knee pain and instability, as well as a discoid meniscus.  The examiner felt that this caused significant effects on his usual occupation, requiring that he be assigned different duties and more rest periods.  This disability was noted to prevent exercise and sports.  While the Veteran had significant symptomatology at this time and complained of instability, the Board observes that objective examination revealed no instability, patellar abnormality, or meniscus abnormalities.  Likewise, the examiner observed no clicks, snaps, or grinding.  

While the Veteran complained of instability, the Board concludes that the evidence from this examination does not support a finding of severe instability or subluxation as contemplated by a higher rating under Diagnostic Code 5257.  Likewise, the Veteran's recorded limitation of motion, even with consideration of pain did not result in limitation of flexion to 15 degrees or less or extension to 10 degree or greater as contemplated by a higher rating for limitation of flexion or a separate rating for limitation of extension.    Therefore, the criteria for a higher evaluation based on this evaluation have not been met.

An October 2009 report of VA orthopedic clinic note found the Veteran's left knee to be erythematous.  Range of motion was from 0 to 25 degrees, then limited by pain.  Varus/valgus/AP stresses caused significant pain localized to the patellofemoral and lateral compartments.  Lachman's test was negative.  The Veteran was noted to have a longstanding patellofemoral syndrome, and was prescribed medication.  Again, there are no findings of actual ligament instability, and therefore the Board finds the Veteran has not met the criteria for a higher evaluation under Diagnostic Code 5257.  A finding of flexion limited by pain to 25 degrees approximates the criteria for a 20 percent evaluation under Diagnostic Code 5260.  Even with pain, limitation of flexion was not to 15 degrees or less as contemplated by a higher rating.  Additionally, with no with no limitation of extension of 10 degrees or more, the Veteran would not warrant an compensable evaluation for limited extension. 

An MRI of the Veteran's knee dated March 2010 noted a small amount of joint effusion, and minimal intrasubstance increased signal in the posterior horn of the medial meniscus suggesting early degenerative changes.

The Veteran has a further VA examination in July 2010.  At that time, the Veteran reported that he felt his left knee was getting worse.  He reported problems with instability, stiffness, pain, weakness, and incoordination.  He reported severe flare ups every other day which last for hours.  He is able to stand for 15-30 minutes, but he is unable to walk more than a few yards.  He always wears a brace.

Upon examination, the Veteran was noted to have an antalgic gait.  His left knee was noted to have crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  The examination was noted to be very difficult due to the Veteran's complaints of pain with movement, and the examiner indicated that this therefore limited the accuracy of the examination.  There was evidence of grinding and subpatellar tenderness, as well as a meniscus abnormality, but no evidence of instability.  The Veteran's patellar tendon was tender to palpation.

Left knee extension was lacking 15 degrees.  Left knee flexion was to 55 degrees.  There was increased pain on repetitions of range of motion testing.  After repetition, left flexion was 20 to 50 degrees, and extension was 50 to 20 degrees.  The Veteran was noted to have lost about 12 weeks of work in the last month due to both of his knees.  The Veteran was diagnosed with patellofemoral syndrome of the left knee, and discoid meniscus of the left knee.  This disability was noted to have significant effects on the Veteran's occupation, and some usual daily activities.  
Again, there are no findings of actual objective ligament instability.  The lack of objective instability weighs against a finding of severe lateral instability.  Thus, the Board finds the Veteran has not met the criteria for a higher evaluation under Diagnostic Code 5257.  For Diagnostic Code 5260, a level of extension limited to 25 degrees, or 20 upon repetition would warrant a 30 percent evaluation.  A level of flexion limited to 50 degrees warrants a noncompensable evaluation.  This evidence does prepond for a slightly higher evaluation for limitation of motion.  However, as noted above, the examiner indicated that the accuracy of the examination was limited.  Thus, these findings are of little probative value.  

The Board has placed greater weight on the VA examination in this case in January 2013.  In contrast to the July 2010 examiner, the examiner that conducted the January 2013 examination did not question the accuracy of the examination.  At that time, the Veteran the Veteran was diagnosed with chondromalacia of the patella, and internal derangement of the left knee.  On range of motion testing, the Veteran's flexion was to 30 degrees, and the Veteran's extension was to 0 degrees.   Repetitive testing was unable to be performed, as pain with movement was too great, and his guarding prevented further movement.  He was also noted to have weakness, incoordination, pain on movement, and instability of the knee.  Tenderness was noted on the joint line.  Left knee muscle strength testing was within normal limits.  Left knee anterior instability testing was normal.  Other forms of instability testing were unable to be performed.  The Veteran was found to have a history of moderate recurrent patellar subluxation/dislocation.  The Veteran reported frequent episodes of joint locking, pain, and effusion.  Moderately severe pain was noted with palpation of the anterolateral joint line on the left.  The examiner noted that this disability did impact the Veteran's work, in that he had trouble with stairs, as well as having trouble sitting or standing for long periods.

While the Veteran was found to have credible reports of instability, as the Veteran has at least some normal findings of instability on examination, the evidence does not show that he has had severe lateral instability or subluxation as contemplated by a higher rating.  In this regard, objective examination has either shown no instability or more recently, moderate, severity.  At no time has any examiner described the severity of the disability as severe.  Thus, the Board finds the Veteran does not have severe lateral instability or recurrent subluxation as contemplated by the criteria for a higher evaluation under Diagnostic Code 5257.  

With respect to limitation of motion, the Veteran's findings of extension of 0 would not warranted a separate compensable evaluation under Diagnostic Code 5261, and flexion of 30 would warrant no more that the currently assigned 20 percent evaluation.  

Therefore, considering all evidence of record, the weight of the evidence of record does not indicate that the criteria for a higher evaluation for the Veteran's service connected left knee disability have been met.  The Board does recognize the findings from a July 2010 VA examination, which showed particularly, a level of extension limited to 20 degrees with repetition, which would normally warrant a 30 percent evaluation.  However, the Board notes that this one finding is completely inconsistent with other evidence of record.  During the other examinations of record, the Veteran was found to have nearly full range of extension.  During this examination, and no other, the examiner specifically stated that it was a very difficult examination to conduct due to the Veteran's complaints of pain, and that therefore the accuracy of this examination was limited.  Therefore, the Board finds this evidence of diminished probative value, and relies more heavily on the other examination reports of record, which show no basis for a finding of an increased rating.  Therefore, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for this period. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

      Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate to range of motion, though they do include pain on motion and the Veteran has been found to have a no more than moderate limitation of motion of these extremities even considering that pain.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU)

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his authorized representative indicated in the Veteran's December 2012 hearing at the RO that the Veteran wished to withdraw his appeal as to the issue of entitlement to a total rating based on individual unemployability, as the Veteran was currently employed full time.  The transcript of that hearing is on file.  The Board finds that this communication is a valid withdrawal of the TDIU claim.  

Therefore, as the Veteran has withdrawn his appeal as to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

Entitlement to an increased disability rating for a service-connected left knee strain, currently evaluated 20 percent disabling for limitation of motion, with a separate 20 percent rating for internal derangement, remains denied.

The claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities is dismissed.


____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


